Name: Council Decision (EU) 2016/2039 of 15 November 2016 adopting the Council's position on draft amending budget No 6 of the European Union for the financial year 2016 accompanying the proposal to mobilise the EU Solidarity Fund to provide assistance to Germany
 Type: Decision
 Subject Matter: budget;  regions of EU Member States;  EU finance;  Europe;  deterioration of the environment;  cooperation policy
 Date Published: 2016-11-22

 22.11.2016 EN Official Journal of the European Union L 314/19 COUNCIL DECISION (EU) 2016/2039 of 15 November 2016 adopting the Council's position on draft amending budget No 6 of the European Union for the financial year 2016 accompanying the proposal to mobilise the EU Solidarity Fund to provide assistance to Germany THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 314 thereof, in conjunction with the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (1) and in particular Article 41 thereof, Whereas:  the Union's budget for the financial year 2016 was definitively adopted on 25 November 2015 (2),  on 19 October 2016, the Commission submitted a proposal containing draft amending budget No 6 to the general budget for the financial year 2016,  given the fact that draft amending budget No 6 to the general budget for 2016 needs to be adopted without delay, it is justified to shorten, in accordance with Article 3(3) of the Council's Rules of Procedure, the eight-week period for the information of national Parliaments, as well as the ten-day period foreseen for placing the item on the Council's provisional agenda laid down in Article 4 of Protocol No 1, HAS DECIDED AS FOLLOWS: Sole Article The Council's position on draft amending budget No 6 of the European Union for the financial year 2016 was adopted on 15 November 2016. The full text can be accessed for consultation or downloading on the Council's website: http://www.consilium.europa.eu/ Done at Brussels, on 15 November 2016. For the Council The President I. KORÃ OK (1) OJ L 298, 26.10.2012, p. 1. (2) OJ L 48, 24.2.2016, p. 1.